Citation Nr: 1417863	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 2006, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than March 14, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than October 31, 2007, for the grant of service connection for radiculopathy of the right upper extremity associated with cervical stenosis.

4.  Entitlement to an effective date earlier than October 31, 2007, for the grant of service connection for radiculopathy of the left upper extremity associated with cervical stenosis.

5.  Entitlement to an effective date earlier than December 27, 2007, for the grant of service connection for residuals of traumatic brain injury (TBI).

6.  Entitlement to an effective date earlier than March 14, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

7.  Entitlement to service connection for a right shoulder disorder, to include arthritis.

8.  Entitlement to service connection for a left shoulder disorder, to include arthritis and bone spur.

9.  Entitlement to service connection for a nasal disorder, to include nasal polyps, rhinitis, and sinusitis.

10.  Entitlement to service connection for scars.

11.  Entitlement to service connection for rosacea.

12.  Entitlement service connection for hypertension, claimed as secondary to service-connected disability, including PTSD.  

13.  Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected disability, including residuals of fracture of the right tibia and fibula with one inch shortening and atrophy.  

14.  Entitlement to service connection or a left hip disorder, claimed as secondary to service-connected disability, including residuals of fracture of the right tibia and fibula with one inch shortening and atrophy.  

15.  Entitlement to an initial disability rating higher than 10 percent for radiculopathy of the right upper extremity.

16.  Entitlement to an initial disability rating higher than 10 percent for radiculopathy of the left upper extremity.

17.  Entitlement to an initial disability rating higher than 10 percent for residuals of TBI.

18.  Entitlement to an initial disability rating higher than 30 percent for PTSD.

19.  Entitlement to an increased disability rating higher than 10 percent for irritable bowel syndrome (IBS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1973.  His DD 214 reflects that his primary specialty was Special Forces Officer and he received the Purple Heart and Combat Infantry Badge, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, June 2007, August 2008, February 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In May 2012, the Veteran informed the Board that he had moved to Boston, Massachusetts.  As of present, however, the Pittsburg RO remains the agency of original jurisdiction (AOJ) in this appeal.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing held in Washington, DC, in July 2011.  A transcript of the hearing has been associated with the claims file.  

In December 2010, the Veteran withdrew three claims previously appealed:  (1) entitlement to a higher disability rating for cervical stenosis; (2) entitlement to an earlier effective date for the grant of service connection for cervical stenosis; and (3) entitlement to recognition of his son as a helpless child.  He wrote that he was withdrawing his appeals "under duress from [VA]."  Although this statement could be interpreted as calling into question whether the withdrawal was voluntary, the Veteran made clear that he was withdrawing his appeals for reasons related to his understanding of the RO's adjudication of his claims and the timeliness of the RO's actions.  Accordingly, this withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  It was therefore effective when received by the RO, and the Board is without jurisdiction to further address those issues.  See 38 C.F.R. § 20.204(b)(3) (2013).  

The (1) service connection for a nasal disorder, to include nasal polyps, rhinitis, and sinusitis; (2) hypertension; (3) a right hip disorder; (4) a left hip disorder; (5) an initial disability rating higher than 10 percent for radiculopathy of the right upper extremity; (6) an initial disability rating higher than 10 percent for radiculopathy of the left upper extremity; (7) an initial disability rating higher than 10 percent for residuals of TBI; (8) an initial disability rating higher than 30 percent for PTSD; (9) an increased disability rating higher than 10 percent for IBS; (10) an effective date earlier than March 14, 2006, for the grant of a TDIU; and (11) entitlement to service connection for rosacea addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 





FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for "hearing deficiencies," within one year of his separation from service, and the evidence developed in connection with that claim showed complaints of tinnitus since service.

2.  The Veteran filed a claim of service connection for PTSD in March 14, 2006, he had developed PTSD as early as April 11, 1980, the effective date of a liberalizing law, and the PTSD disability continued up to the date in March 2006 when he filed a claim for compensation.  

3.  Entitlement to service connection for radiculopathy of the right upper extremity and left upper extremity arose as of October 31, 2007, the effective date for the award of service connection for cervical stenosis.  

4.  The Veteran filed an original claim of service connection for TBI on December 18, 2007, at which time entitlement to service connection for that disability had already arisen.  

5.  The competent and credible evidence makes it as likely as not that the Veteran currently has scars on (a) the left arm; (b) right arm, above the elbow; (c) right wrist; (d) nose; (e) forehead; (f) lower lip; and (g) chin, incurred as a result of injuries during combat in the Republic of Vietnam during the Vietnam era.

6.  The competent and credible evidence makes it as likely as not that the Veteran currently has a right shoulder disorder and left shoulder disorder, manifested by degenerative joint disease of the acromioclavicular joint in each shoulder, incurred as a result of injuries incurred during service.






CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date of December 4, 1973, for the award of service connection for tinnitus are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The criteria for assignment of an earlier effective date of March 14, 2005, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2013).

3.  The criteria for an effective date earlier than October 31, 2007, for the award of service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.310, 3.400 (2013).

4.  The criteria for an effective date earlier than October 31, 2007, for the award of service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.310, 3.400 (2013).

5.  The criteria for assignment of an earlier effective date of December 18, 2007, for the award of service connection for residuals of TBI, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2013).

6.  By resolving all reasonable doubt in the Veteran's favor, the requirements to establish service connection for scars on the left arm; right arm, above the elbow; right wrist; nose; forehead; lower lip; and chin, are met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

7.  By resolving all reasonable doubt in the Veteran's favor, the requirements to establish service connection for degenerative joint disease (DJD) of the acromioclavicular joint in the right shoulder are met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

8.  By resolving all reasonable doubt in the Veteran's favor, the requirements to establish service connection for DJD of the acromioclavicular joint in the left shoulder are met.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the appeals for earlier effective dates arise from the Veteran's disagreement with the initial effective dates assigned for those disabilities.  Because service connection was granted, the claims are substantiated and no additional notice is required as to the downstream issue involving entitlement to earlier effective dates.  The Veteran was provided adequate notice letters in April 2006, November 2006, and November 2008, respectively.  Any further defect in the notice requirements is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding these claims.

As for the service connection issues decided herein below, the benefit sought on appeal is being granted.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on those matters has been accomplished.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein, but not the claims that are being remanded (as is discussed further below).  

The Veteran's service treatment records have been obtained and appear to be complete.  Although all private medical records; VA treatment records; and records from the Social Security Administration (SSA), if any, have not been obtained, the Board finds that further remand is not warranted with regard to the claims decided below.  More specifically, regarding the appeals for an earlier effective date, the material question in the earlier effective date claims involving tinnitus, PTSD, and TBI concerns the date of claim rather than the date entitlement arose, which is not in material dispute.  As for radiculopathy, the date entitlement arose is central to resolution of the appeal.  However, the matter is resolved by application of the law concerning secondary service connection, 38 C.F.R. §  3.310, rather than by resolving any disputed factual issue concerning the claims.  As such, the outstanding records are not relevant to the issues being decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Furthermore, the Veteran testified at a hearing before the Board.  As applicable to the appeals denied below, the undersigned, during the hearing, fully explained the issues involved, including the requirements for establishing service connection.  See Board Hr'g Tr. 7.  (Because there are no factual issues materially in dispute, there was no duty to suggest the submission of evidence that may have been overlooked.)  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Analysis

A.  Earlier Effective Date

The Veteran argues that he is eligible for earlier effective dates for the grant of service connection for (1) tinnitus, (2) PTSD; (3) radiculopathy of the right upper extremity; (4) radiculopathy of the left upper extremity; and (5) TBI.  

The Board will first set forth the law common to all of these claims and then discuss the merits of each claim separately.  

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. §  3.114(a) (2013).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. §  3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. §  3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. §  3.114(a)(3).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  

The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Accordingly, the claimant must identify the benefit sought by describing the nature of the claimed disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  This is accomplished by reference "to a body part or system that is disabled or by describing symptoms of the disability."  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a claim is submitted that does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet. App. at 88 [emphasis in original]; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA must adjudicate all claims "reasonably raised by a liberal reading" of all evidence and pleadings in a claims file, although a claim must be reasonably raised by the evidence.  See Brokowski, 23 Vet. App. at 85, 88.  However, VA "has no duty to read the mind of a claimant."  Clemons, 23 Vet. App. at 5.  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio, 25 Vet. App. at 56.  The Board must determine when a service-connected disability manifested itself under all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


1.  Tinnitus

The Veteran maintains that he first filed a claim of service connection for tinnitus in December 1974, when he submitted a claim for "hearing defiencies."  (He was awarded service connection for hearing loss, but not tinnitus, as a result of this claim.)  

The Board agrees.  The phrase "hearing deficiencies" is broad in scope, and it is not expressly or implicitly limited to hearing loss.  Furthermore, the Veteran's service treatment records (STRs) show complaints of hearing loss, but also tinnitus, which was affirmatively documented in August 1973.  Furthermore, he underwent a VA examination in April 1975, in connection with his December 1974 claim, and that VA examination also documented the presence of occasional tinnitus in both ears.  

In short, the broad scope of his claim when considered together with the specific evidence of tinnitus shows that it is most reasonable to infer that he was also seeking service connection for that disability as a "hearing deficiency."  Because this claim was submitted within one year of the Veteran's separation from service in December 1973, service connection is warranted as of the day following his separation from active service, December 4, 1973.  See 38 C.F.R. §  3.400(b)(2)(i) (2013).  

There has been some question as to whether it was reasonable to consider tinnitus a distinct disorder for which service connection could have been claimed at that time because the rating schedule directed that it should be rated as a symptom of head injury (prior to a June 1999 amendment).  Regardless of how the disability was to be rated, the evidentiary record here shows that it was included within the scope of his original claim and that entitlement to service connection had arisen at that time.  The arguments concerning the rating schedule are for consideration when assigning an initial disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

2.  PTSD

The current effective date for the award of service connection for PTSD is March 14, 2006.  The Veteran indicated in a May 2006 written statement that he had been "physically and emotionally incapable of filing a claim with [VA] prior to this time."  However, he maintains that an effective date is assignable for the grant of service connection for PTSD up to one year prior to the date he filed his claim, pursuant to a liberalizing law.  More specifically, he wrote in a September 17, 2007 statement citing a prior Board decision (in an unrelated case), which discusses the addition of PTSD to the rating schedule in 1980 in relation to 38 U.S.C.A. § 5110, 38 C.F.R. §  3.114(a)(3), VAOGCPREC 26-97, and 62 Fed. Reg. 63604.  In analogizing this prior Board decision to his case, the Veteran conceded that PTSD "was not clinically diagnosed . . . until March 2006," but asserted that it had been present continuously since the 1970s.  

The central question here is whether an effective date is warranted pursuant to 38 C.F.R. §  3.114.  This specific question was addressed in a precedential opinion issued in 1997 by VA's Office of General Counsel, VAOPGCPREC 26-97.  In this opinion, the General Counsel's office held that: 

The addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  However, an effective date prior to the date of claim cannot be assigned under section 3.114(a) unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diag-nostic [sic] code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

VAOPGCPREC 26-97.  Here, the evidence of record makes it as likely as not that the Veteran had PTSD much earlier than the date he filed his claim in March 2006.  Although the exact date of onset is not specifically identifiable, various treatment records, such as a VA physiatrist's addendum in April 2008, makes it likely that symptoms of PTSD were manifested as early as the 1970s and continued since that time.  Accordingly, the evidence establishes that (1) the Veteran had developed PTSD as of April 11, 1980, the effective date of the liberalizing law, and (2) the disability continued up to the date in March 2006 when he filed a claim for compensation.  Therefore, all the requirements are satisfied to award an effective date as of one year prior to March 14, 2006, pursuant to 38 C.F.R. § 3.114. 

3-4.  Radiculopathy 

The effective date for the award of service connection for the Veteran's radiculopathy of the right upper extremity and left upper extremity is currently October 31, 2007.  He testified at his Board hearing that he first filed a claim for this condition more than one year prior October 2007, in March 2006.  

Regardless of when he filed his claim, an effective date earlier than October 31, 2007, may not be assigned because entitlement did not arise until that time.  In this regard, it is most important to understand that service connection for radiculopathy was granted secondary to the service-connected cervical stenosis.  

As pertinent here, entitlement to secondary service connection arises where the record shows (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See 38 C.F.R. §  3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In the instant case, cervical stenosis was not a service-connected disability until October 31, 2007.  Therefore, the Veteran could not have met all three requirements to establish service connection for radiculopathy of either upper extremity prior to the date cervical stenosis was established as a service-connected disability.  In other words, entitlement to service connection for radiculopathy associated with cervical stenosis could not have arisen earlier than the effective date for the award of service connection for cervical stenosis.  See 38 C.F.R. §  3.310; DeLisio, 25 Vet. at 59 ("the Board correctly noted that the effective date for benefits for [the Veteran's] peripheral neuropathy can be no earlier than the effective date for benefits for diabetes because his peripheral neuropathy is secondary to his diabetes.").  

As explained in the Introduction section herein above, the Veteran in December 2010 withdrew his appeal for an earlier effective date for the award of service connection for cervical stenosis.  Therefore, the Board is precluded from further considering the effective date pertaining to that underlying disability. 

Because October 31, 2007, is the date entitlement arose, which is later than the date he filed his claim, an earlier effective date is not assignable for radiculopathy of the right upper extremity or left upper extremity.  See 38 C.F.R. § 3.400((b)(2)(i).  The claim must be denied.  

5.  TBI

The effective date for the award of service connection for the Veteran's TBI is currently December 27, 2007.  

He wrote in statement dated October 24, 2008, that he filed a claim of service connection for TBI on December 18, 2007.  He went on to write, however, that a compensable rating should be assigned as of December 4, 1973.  He explained at his Board hearing that the law changed in 1976, but he has had TBI since combat.  See Board Hr'g Tr. 5.  

Initially, it is important to recognize that the award of service connection for TBI in this case is recognition that it is a direct result of the injuries sustained during the Veteran's combat service in the Republic of Vietnam during the Vietnam era.  He has been awarded a Purple Heart as a result of his combat service, and medical evidence from October 2007 and April 2008 confirms that the head injuries received during combat resulted in the TBI.  

In other words, entitlement arose as of the date he incurred a TBI during combat.  See 38 C.F.R. §  3.303.  An earlier effective date is not warranted on this basis alone, however, as it is the later of the date of receipt of claim or date entitlement arose that determines the effective date here.  See 38 C.F.R. § 3.400((b)(2)(i).  In this regard, the Veteran's October 2008 written statement makes clear, by his own admission, that he did not file, or intend to file, a claim of service connection for TBI prior to December 18, 2007.  

The Board agrees that he filed a claim of service connection for TBI on December 18, 2007.  In that statement he wrote "This is a new claim" for TBI.  Thus, an effective date as of December 18, 2007, is for assignment.  Because compensation "may not be made for any period prior to the first day of the calendar month following the month in which the award became effective," 38 C.F.R. §  3.31, this award of an earlier effective date nine days prior to the current effective date is technical in nature and will not change the amount of compensation he receives unless, upon revisiting the issue, it is determined that a higher initial disability rating is warranted for the disability.  

An effective date prior to December 18, 2007, is not warranted.  At his Board hearing, he indicated that an earlier effective is warranted because there was a change in the law in 1976.  See Board Hr'g Tr. 5.  

Historically, the rating schedule as early as the year 1919 provided disability ratings for organic diseases of the central nervous system due to traumatic injuries.  The Schedule for Rating Disabilities, was amended effective October 1, 1961, to establish diagnostic code 8045 for "Brain disease due to trauma."  The Veteran is correct in that diagnostic code 8045 was again changed effective March 10, 1976.  However, that change was simply to change "chronic brain syndrome" to "non-psychotic organic brain syndrome" in order "to conform with American Psychiatric Association's diagnostic nomenclature."  This is not a liberalizing law.   

As discussed above, the VA General Counsel's Office found that the addition of PTSD the rating schedule was a liberalizing law.  It reasoned, in part, that this addition had a "substantive impact on claims by liberalizing the evidentiary basis on which service connection for" PTSD, and because "VA began using the diagnosis of PTSD in 1980 in conformity with DSM-III."  VAOPGCPREC 26-97.  This "recognition of PTSD as a diagnostic entity represented an important change in VA's approach to service connection for traumatic neurosis."  VAOPGCPREC 26-97.  

The change to diagnostic code 8045 in March 1976 was not such an "important change" and did not alter "VA's approach to service connection" for TBI.  To the contrary, it was a minor change to update nomenclature under which a higher rating for the disorder may be assigned.  It did not add TBI to the rating schedule as a distinct diagnostic entity or otherwise change the evidentiary basis for awarding service connection for TBI.  Because it did not create a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, it is not a liberalizing law.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993); see also Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).

Accordingly, an effective date of December 18, 2007, but not earlier, is granted.  

B.  Service Connection

The Veteran is also seeking service connection for various scars on his body, a right shoulder disorder, and a left shoulder disorder.  Although the Board is remanding the remaining service connection claims for further development, these three issues are ripe for adjudication as the evidentiary record contains sufficient competent and credible evidence to decide the claims.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

As noted above, the Veteran received the Purple Heart and Combat Infantry Badge, which signifies that he engaged in combat with the enemy.  Therefore, he must be afforded the presumptions of 38 U.S.C.A. § 1154(b).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, 

[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

See also 38 C.F.R. § 3.304 (2013).

Although 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).


1.  Scars

The Veteran contends that service connection is warranted for scars on (a) the left arm; (b) right arm, above the elbow; (c) right wrist; (d) nose; (e) forehead; (f) lower lip; and (g) chin.  He is already service-connected for scars on the (a) left knee, (b) right knee, and (c) left wrist, plus a wound of the right eye with light perception only.  

The evidentiary record is in equipoise in showing that the Veteran has current scars as a direct result of combat in Vietnam.  

Specifically, he testified at his Board hearing that he has scars that are a direct and immediate result of the explosive blasts during combat in Vietnam.  He explained that he underwent a Medical Evaluation Board proceeding during service, but was under a "presumption of fitness," so did not have those injuries recorded.  See Board Hr'g Tr. 34.  The STRs contains a MEB report from August 1973 noting an April 1971 shrapnel injury to the right eye, which resulted in him being medevac'd from the Republic of Vietnam.  

A VA examiner in April 2006 documented the presence of a "a multiplicity of scars," including those documented as on (a) right forehead; (b) right lower lip; (c) right elbow; (d) right wrist; (e) nose; and (f) left elbow, very superficial, plus a (g) (f) left facial scar, puncture type.  

Given this record, including evidence of current scars, as described by the April 2006 VA examiner, plus the Veteran's own credible and competent account of his injuries, service connection for these scars is warranted.  


2-3.  Shoulders

The Veteran contends that current shoulder disorders are due to injuries during service.  

As an initial matter, it is observed that the RO separately adjudicated a claim of service connection for myopathy of the right and left shoulder.  The Veteran appealed that determination, and the RO issued a statement of the case (SOC) in March 2010 continuing the separate adjudication.  The Veteran then filed a substantive appeal (VA Form 9) in May 2010 expressly identifying the issues he wished to appeal to the Board.  He did not list myopathy of either shoulder, and the RO has continuously treated those issues as if an appeal was not timely filed.  Accordingly, the scope of the instant appeal does not include myopathy.  See 38 C.F.R. §  20.200; See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).    

As to the specific issue on appeal, the evidentiary record is in equipoise in showing that the Veteran has a current right and left shoulder orthopedic disorder as a result injuries during service.  

He testified at his Board hearing that he injured the right shoulder in August 1973 during a parachute jump in Okinawa.  He landed in a farmer's garden, banging his right shoulder on a rock cornerstone.  He did not go to a medic.  See Board Hr'g Tr. 27.  At the hearing, he displayed the jacket he was wearing at that time, which was observed on the record to have a rip in the right shoulder that was sewn and repaired.  Id.  He also explained that he injured the left shoulder in early 1971 while being extracted by a helicopter while under fire in Vietnam.  He was hooked to a team of  4 indigenous tribesmen.  He was dragged across the ground while trying to get a snap link to the rope ladder that was dropped by the helicopter.  Id. at 28.  He testified that he has had pain in his shoulders since then.  Id. at 31.

The Veteran's post-service medical records confirm a diagnosis of acromioclavicular joint osteoarthritis, left worse than right, and left trapezius myofascial pain, as first shown on private evaluation in March 2006.  

A January 2007 VA outpatient treatment record documents the presence of traumatic arthritis secondary to falls, old injuries.  Similarly, a VA examiner in April 2006 found bilateral shoulder acromioclavicular joint arthritis and noted, in reviewing the Veteran's history, that he had a left shoulder injury in March 1971 and a right shoulder injury in July 1971.  These two assessments are not unequivocal or clearly intended to be nexus opinions relating the current shoulder disorders to the injuries during service.  Nonetheless, when read together and in context with the competent and credible evidence from the Veteran, the record here is at least in relative equipoise in showing that the current shoulder disorders are likely as not a result of the injuries during service.  Accordingly, service connection is warranted.  

  
ORDER

An earlier effective date of December 4, 1973, for the award of service connection for tinnitus is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of March 14, 2005, for the award of service connection for PTSD, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An effective date earlier than October 31, 2007, for the award of service connection for radiculopathy of the right upper extremity is denied.

An effective date earlier than October 31, 2007, for the award of service connection for radiculopathy of the left upper extremity is denied.

An earlier effective date of December 18, 2007, for the award of service connection for residuals of TBI, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Service connection for scars on the left arm; right arm, above the elbow; right wrist; nose; forehead; lower lip; and chin is granted.

Service connection for degenerative joint disease of the acromioclavicular joint in the right shoulder is granted.

Service connection for degenerative joint disease of the acromioclavicular joint in the left shoulder is granted.


REMAND

The claim of service connection for rosacea is being remanded for issuance of a statement of the case (SOC).  The claims file shows that the Veteran filed a timely notice of disagreement (NOD) following the March 2007 rating decision denying this claim.  Currently, a SOC has not yet been issued, requiring remand.  See 38 CFR § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the remaining claims, at the July 2011 Board hearing, the Veteran asked that no issues currently on appeal be remanded unless "absolutely" necessary.  See Board Hr'g Tr. 37.

While wishing to respect the Veteran's request, the Board finds that further evidentiary development is necessary in order to fully resolve the claims for (1) service connection for a nasal disorder, to include nasal polyps, rhinitis, and sinusitis; (2) hypertension; (3) a right hip disorder; (4) a left hip disorder; (5) an initial disability rating higher than 10 percent for radiculopathy of the right upper extremity; (6) an initial disability rating higher than 10 percent for radiculopathy of the left upper extremity; (7) an initial disability rating higher than 10 percent for residuals of TBI; (8) an initial disability rating higher than 30 percent for PTSD; (9) an increased disability rating higher than 10 percent for IBS; and (10) an effective date earlier than March 14, 2006, for the grant of a TDIU.  


A.  Missing Records

As a threshold matter, the evidence currently of record includes a September 2008 VA treatment record indicating that the Veteran applied for disability benefits with the Social Security Administration (SSA).  Because any records developed in connection with that claim are potentially pertinent in the instant matter, they should be obtained.  

Similarly, the Veteran has submitted numerous written statements setting forth the arguments for why he feels his claims should be granted.  With most of these written statements, he has submitted select private medical records.  On remand, he should be asked to obtain complete records from all private (non-VA) medical treatment providers who have pertinent records.  Or, he may request VA to obtain them on his behalf.  

The claims file currently includes some of the Veteran's VA treatment records.  His complete VA treatment records, however, must be obtained.   

B.  Vocational Rehabilitation 

As relevant to most of the remanded claims, the claims file shows that the Veteran applied for, but was denied, benefits with VA's Vocational Rehabilitation office.  A copy of the Vocational Rehabilitation folder should be requested and made a part of the claims folder in this appeal.  

C. VA examinations

With regard to the claims of service connection being remanded, VA examinations are found necessary to resolve the complex medical questions presented.  

With regard to the remanded claims for higher disability ratings, the Veteran testified at his Board hearing that the last VA examinations are representative of his current disability picture.  See Board Hr'g Tr. 13, 21-22, 26.  However, should he feel that his disabilities have worsened (or should any newly obtained evidence indicate such), new VA examinations may be necessary.  

The claim for an earlier effective date for the award of a TDIU is intertwined with the remanded issues.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for rosacea, to include a complete description of his rights and responsibilities in perfecting an appeal on this issue.  

2.  Send the Veteran a letter requesting that he either (a) submit to VA complete records from those private (non-VA) health care providers who treated him for the remanded disabilities, or (b) provide the names, addresses, and approximate dates of treatment for those private (non-VA) health care providers who have records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records even if he previously submitted some records from those doctors.

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant pertinent records identified, if not already associated with the claims file.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

4.  Contact the SSA to determine if the Veteran has previously applied for benefits with that agency.  

If so, obtain all records pertinent to the Veteran's application (whether awarded or denied) for Social Security benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

5.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  

6.  All attempts to fulfill the preliminary development specified in paragraph 2-5 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran should be reminded that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

7.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo an appropriate VA examination to address the claimed nasal disorder.  

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should identify all current disabilities of the nose and sinuses, to include nasal fracture, rhinitis, and sinusitis.  Then, provide an opinion as to the following questions:  

(a) If the Veteran previously had a nasal disorder which is no longer extant, when did that condition resolve?

(b) Is there clear and unmistakable (undebatable) evidence that the Veteran had a nose/sinus disability prior to active service in June 1967?  In answering this question, the examiner is asked to consider a Medical Evaluation Board report from the Veteran's service in August 1973 documenting a past history of nasal fracture in 1960.  

(c) If the answer to question (b) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing nose/sinus disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's service?  For purposes of answering question (c), the examiner is asked to assume that the Veteran suffered injury to his nose involving explosions during combat in Vietnam.  

(d) If the answer to (b) above is no, is it at least as likely as not (i.e., is it at least equally probable) that any current or prior nose/sinus disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of the Veteran's active service, particularly the Veteran's combat injuries?  

For purposes of answering question (d), the examiner is again asked to assume that the Veteran suffered injury to his nose involving explosions during combat in Vietnam.  The examiner is asked to disregard the fact that such injury to the nose is not affirmatively documented in the Veteran's service treatment records.  

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo a VA examination to address the claimed hypertension.  

The examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that the Veteran's hypertension is proximately due to, the result of, or caused by a service-connected disability, particularly PTSD?

(b) Is it at least as likely as not (i.e., at least equally probable) that his hypertension has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 2-6 above, arrange for the Veteran to undergo a VA examination to address the claimed right and left hip disorders.  

The examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that a right or left hip disorder is proximately due to, the result of, or caused by a service-connected disability, particularly a service-connected leg length discrepancy?

(b) Is it at least as likely as not (i.e., at least equally probable) that a right or left hip disorder has been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), such as the leg length discrepancy?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, it is asked that you separately address each hip, where necessary.  Also, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all actions set forth in paragraphs 2-9, undertake any further action needed as a consequence of the development completed in paragraphs 2-9 above.  This should include obtaining updated VA examinations regarding the service-connected disabilities, if indicated, and referring any issues for extraschedular consideration, where applicable.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


